DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss et al. (U.S. Patent Publication No. 2008/0266802, “Weiss”).

Regarding Claim 1, Weiss discloses a heat dissipation device of an inverter (fig 7), comprising a heat sink base (98), and a cooling module (100) for dissipating heat from the heat sink base, wherein the heat dissipation device further comprises a temperature equalizing plate (94, 120) arranged on the heat sink base the temperature equalizing plate is provided with a part mounting seat (116), and the heat sink base is arranged between the cooling module and the temperature equalizing plate (fig 7).

Regarding Claim 2, Weiss further discloses wherein a plurality of part mounting seats (116) are provided on the temperature equalizing plate (94, 120).


Regarding Claim 3, Weiss further discloses wherein distances between any two adjacent part mounting seats (116) are the same (fig 7).

Regarding Claim 6, Weiss further discloses a thermal interface material layer (96) arranged on the heat sink base (98).

Regarding Claim 7, Weiss further discloses the limitation of the temperature equalizing plate is fixedly connected to the heat sink base by welding or bonding is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 9, Weiss further discloses wherein the temperature equalizing plate (94, 120) comprises an upper heat-conduction plate (120) and a cellular heat-conduction support plate (94) provided below the upper heat-conduction plate, and the part mounting seat (116) is arranged on an upper surface of the upper heat-conduction plate (fig 7).

Regarding Claim 10, Weiss further discloses wherein the cooling module (100) is a cooling fin (¶0035).

Regarding Claim 11, Weiss further discloses an inverter, comprising a power supply device and a heat dissipation device for dissipating heat from the power supply device (¶0026), wherein the heat dissipation device is the heat dissipation device according to claim 1 (see rejection of claim 1).

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being alternatively anticipated by Weiss et al. (U.S. Patent Publication No. 2008/0266802, “Weiss”).

Regarding Claim 1, Weiss discloses a heat dissipation device of an inverter (fig 7), comprising a heat sink base (98), and a cooling module (100) for dissipating heat from the heat sink base, wherein the heat dissipation device further comprises a temperature equalizing plate (120) arranged on the heat sink base the temperature equalizing plate is provided with a part mounting seat (116), and the heat sink base is arranged between the cooling module and the temperature equalizing plate (fig 7).

Regarding Claim 4, Weiss further discloses wherein a plurality of temperature equalizing plates (120) and a plurality of part mounting seats (116) are provided, and the plurality of part mounting seats and the plurality of temperature equalizing plates are in one-to-one correspondence (fig 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (alternative rejection) as applied to claim 4 above, and further in view of Ono et al. (U.S. Patent No. 10,064,316, “Ono”).

Regarding Claim 5, Weiss discloses all previous claim limitations. However, Weiss does not explicitly disclose wherein a plurality of heat sink bases and a plurality of cooling modules are provided, the plurality of heat sink bases and the plurality of cooling modules are in one-to-one correspondence, and the plurality of cooling modules and the plurality of temperature equalizing plates are in one-to-one correspondence. Ono, however, discloses a heat dissipation device (fig 9A) wherein a plurality of heat sink bases (see annotated fig 9A below) and a plurality of cooling modules (see annotated fig 9A below) are provided, the plurality of heat sink bases and the plurality of cooling modules are in one-to-one correspondence. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Weiss to provide individual cooling modules for each part such as taught by a Ono in order to allow for each part to be individually cooled to the optimal temperature. This would result in the plurality of cooling modules and the plurality of temperature equalizing plates are in one-to-one correspondence.

    PNG
    media_image1.png
    612
    855
    media_image1.png
    Greyscale


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (original rejection) as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent No. 5,969,949, “Kim”).

Regarding Claim 8, Weiss discloses all previous claim limitations. However, Weiss does not explicitly disclose wherein the temperature equalizing plate is fixedly connected to the heat sink base by threaded fasteners, and a heat-conduction silicone grease layer is provided between the temperature equalizing plate and the heat sink base. Kim, however, discloses a heat dissipation device (figs 1 and 2) wherein a temperature equalizing plate (16) is fixedly connected to the heat sink base (22) by threaded fasteners (31), and a heat-conduction silicone grease layer (32) is provided between the temperature equalizing plate and the heat sink base. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (original rejection) as applied to claim 11 above, and further in view of Reeves et al. (U.S. Patent Publication No. 2016/0338222, “Reeves”).

Regarding Claim 12, Weiss further discloses a sealed chamber for placing the power supply device, wherein the temperature equalizing plate is located inside the sealed chamber, and the heat sink base is located outside the sealed chamber. Reeves, however, discloses a heat dissipation device (figs 7, 8) having a sealed chamber (70) for placing the power supply device (8, 18), wherein the temperature equalizing plate (16) is located inside the sealed chamber, and the heat sink base (64) is located outside the sealed chamber. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Weiss to provide the sealed chamber of Reeves in order to protect the power supply device from damage. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763